Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3-13, 15, and 20 are objected to because of the following informalities:
Claims 3-13 in line 1 respectively recite “The coupling of claim” and should be “The coupler of claim” since claim 1 recites “A coupler”.
Claim 5 in lines 2-3 recites “the first and third pieces are restrained from rotating they can both” and should be “the first and third pieces are restrained from rotating, the first and third pieces can both”. 
Claim 7 in line 1 recites “only one of the groups” and should be “only one of the slot groups”.
Claim 12 in line 1 recites “wherein the one of the groups of slots” and should be “wherein 
Claim 15 in lines 6-7 recites “the first and third pieces are restrained from rotating they can both” and should be “the first and third pieces are restrained from rotating, the first and third pieces can both”. 
Claim 17 in line 1 recites “only one of the groups” and should be “only one of the slot groups”.
Claim 20 in line 2 recites “completion of the connections.” and should be “completion of the coupling.”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (US 2017/0268709 A1 hereinafter “Gibson”).
In regard to claim 1, Gibson discloses a coupler (Fig. 9C shows a coupler and will be the embodiment relied upon. It is noted that the details of the ends 4 and 5 can be seen in Figs. 1-5 and Figs. 9A-9K show various embodiments of the coupler having interchangeable end configurations.), comprising: 
a first piece (See image below, indicated at the first piece. Also, in [0159] discloses Fig. 9C and the end 5 is connected to another coupler having the end 4 and vice versa with the end 4 which is illustrated in the image below that includes the first piece and third piece.) including a first slot group (See image below, the first piece includes a first slot group at 5 that complements the protrusions 11. Fig. 1 shows the details of the connector 5 which includes a slot group defined by recesses 14.); 
a second piece (See image below, indicated at the second piece) including a second slot group (See image below and Fig. 1, connector 5 of the second piece includes a second slot group identical to the slot group of the first piece) and a first protrusion group (See image below, protrusions 11 of the second piece) counterpart to the first slot group (See image below and Fig. 1, protrusions 11 is counterpart to the slot group of the first piece); and 
a third piece (See image below, indicated at the third piece) including a second protrusion group (See image below, since the second piece includes a connector 5 having a slot group that complements the third piece which includes a second protrusion group 11) counterpart to the second slot group (See image below, the protrusions 11 of the third piece is counterpart to the second slot group of the second piece), where each slot of the first slot group angles in a first direction (Fig. 1, the slot group 14 is angled in a first direction in the clockwise direction), and each slot of the second slot group angles in the first direction (See image below, since 5 of the first piece faces in the same axial direction as the 5 of the second piece, then the slot group of 5 of the first piece are angled in the clockwise direction).  

    PNG
    media_image1.png
    379
    518
    media_image1.png
    Greyscale

Gibson does not expressly disclose the second slot group angles in an opposing, second direction.
It has been held that it is obvious to try by choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. MPEP 2143(I)(E). In this case, a person of ordinary skill in the art would recognize the second slot group angle can either be arranged in the clockwise direction or the counterclockwise direction to achieve the same equivalent results of rotatable coupling between two parts. Further, the applicant’s specification does not provide criticality of the first slot group angled oppositely of the second slot group and appears to be an arbitrary configuration. Therefore, absent persuasive evidence that the angle of the second slot group would have unpredictable results and a person of ordinary skill in the art would recognize the second slot group angle can either be arranged in the clockwise direction or the counterclockwise direction to achieve the same equivalent results, it would have been obvious to one of ordinary skill in the art to have modified the second slot group angle of Gibson to be angled in an opposite and counterclockwise direction.
	Additionally, it has been held that rearrangement of parts were held unpatentable if such a rearrangement would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). See MPEP 2144.04(VI)(C). In this case, it would have been obvious to one of ordinary skill in the art to have rearranged the second slot group angle of Gibson to be angled in an opposite and counterclockwise direction since such a rearrangement would not have modified the critical function of rotatable coupling between two parts.
In regard to claim 2, Gibson discloses the coupler of claim 1, wherein each of the first, second, and third pieces are cylindrical and hollow (See image above for claim 1 and Fig. 1, each of the first, second, and third pieces are cylindrical and hollow).  
In regard to claim 3, Gibson discloses the coupling of claim 2, wherein the first slot group includes an angled slot (Fig. 8B shows a top view of the slots 14 and there is at angle at 20b and there is at least another angle at 20a which is 90 degrees relative to opening at 16) with respect to a central axis (Fig. 1, slots 14 are with respect to a central axis defined by the longitudinal axis of 5), and wherein the second slot group includes an angled slot (See image above for claim 1 and Fig. 8B, the second slot group includes an angled slot for the same reasons as mentioned above for the first slot group) with respect to the central axis (Fig. 1, slots 14 are with respect to a central axis defined by the longitudinal axis of 5) and angled oppositely to the angled slot of the first slot group (See above for claim 1 for the same reasoning to have modified the second slot group to be angled in an opposite counterclockwise direction).  
In regard to claim 4, Gibson discloses the coupling of claim 2, wherein the angled slots of the first slot group and second slot group include a straight lane parallel to the central axis (See image above for claim 1 and Fig. 1, each connector 5 includes a straight lane at 16 that is parallel to the central axis such that the protrusions 11 can insert through axially before rotatable locking).  
In regard to claim 5, Gibson discloses the coupling of claim 4, wherein the oppositely angled slots (See above for claim 1 for the same reasoning to have modified the second slot group to be angled in an opposite counterclockwise direction) are at identical angles (See image attached to claim 1 and Fig. 1, each of the indicated slot groups have identical angles as shown in Fig. 1 at 14) with respect to the central axis (See image attached to claim 1 and Fig. 1, each of the slot group of the first and second pieces are angled with respect to the central axis) such that when the first and third pieces are restrained from rotating, the first and third pieces can both couple simultaneously with the second piece via only axial displacement (See image for claim 1 above, when each of the protrusions 11 are aligned with each slot groups of 5, the first piece and the third piece can both couple simultaneously with the second piece via only axial displacement. This interpretation is similar to the applicant’s invention shown in Fig. 3 where the protrusions 360 and 370 can be aligned with the respective slots at 380 and 390 such that only simultaneously coupling can occur.).  
In regard to claim 6, Gibson discloses the coupling of claim 5, wherein the second piece rotates during the simultaneous coupling (See image above for claim 1, the second piece can rotate during the simultaneous coupling mentioned in claim 5 since the second piece is not restricted similar to the applicant’s invention).  
In regard to claim 9, Gibson discloses the coupling of claim 1, wherein the first and third pieces are comprised of plastic (In [0053-0054] discloses the invention is made of plastic).  
In regard to claim 10, Gibson discloses the coupling of claim 1, wherein the angled slots of the first slot group include a resting notch at ends thereof (Fig. 5 shows a top view of the slots 14 and each slot includes a closed end 18 defined by a semi-circular curved notch and in [0137] and [0140] discloses 18 is for captively retaining the protrusions 11. Therefore, the end 18 can be reasonably interpreted as a resting notch for the protrusions 11.).  
In regard to claim 11, Gibson discloses the coupling of claim 1, wherein the angled slots of the second slot group include a resting notch at ends thereof (See image above for claim 1, the angled slots of the second slot group is identical to the first slot group. Therefore, the second slot group includes a resting notch for the same reasons as mentioned above for claim 10.).  
In regard to claim 13, Gibson discloses the coupling of claim 1, wherein the groups of slots are equally spaced radially around its respective piece (Figs. 1 and 4 shows the slots 14 are equally spaced radially).  
Claims 8, 14-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Landgraf et al. (US 2010/0326756 A1 hereinafter “Landgraf”) in view of Gibson (US 2017/0268709 A1).
In regard to claims 8 and 14, Landgraf discloses a system for an on-highway vehicle (Fig. 1, automobile 10), comprising: 
an engine compartment (Fig. 1, compartment at 20) having an engine mounted therein (Fig. 1, an engine is mounted in 20); 
an air induction system (Fig. 1, air intake system 20) coupled with the engine (In [0002] discloses the air intake system is coupled to the engine) and positioned in the engine compartment (Fig. 1, both the air intake system 20 and the engine are located in the compartment), the air induction system comprising an air passage having a cylindrical hollow coupler (Fig. 1 and in [0002] discloses there is an air intake system, therefore, a cylindrical hollow coupler exists in order to transfer air in the air intake system)
Landgraf does not expressly disclose the coupling of claim 1 and the cylindrical hollow coupler includes: 
a first piece including a first slot group; 
a second piece including a second slot group and a first protrusion group counterpart to the first slot group; and 
a third piece including a second protrusion group counterpart to the second slot group, where each slot of the first slot group angles in a first direction, and each slot of the second slot group angles in an opposing, second direction.
In the related field of pipe couplings, Gibson teaches the coupling of claim 1 and the cylindrical hollow coupler includes: 
a first piece including a first slot group; 
a second piece including a second slot group and a first protrusion group counterpart to the first slot group; and 
a third piece including a second protrusion group counterpart to the second slot group, where each slot of the first slot group angles in a first direction, and each slot of the second slot group angles in an opposing, second direction (See above for claim 1 which recites identical limitations of claim 14 and Gibson discloses these features of claim 14 for the same reasons above for claim 1).  
It would have been obvious to one having ordinary skill in the art to have substituted the pipe coupling system of the air intake system of Landgraf for the pipe coupler of Gibson in order to have the advantage of a reusable and easy to assembly pipe coupler as taught by Gibson in [0010-0011].
In regard to claim 15, Landgraf and Gibson discloses the system of claim 14, and Gibson further discloses the first slot group includes an angled slot with respect to a central axis (See claim 3 above), and 
wherein the second slot group includes an angled slot with respect to the central axis (See claim 3 above) and angled oppositely to the angled slot of the first slot group (See claims 1 and 3 above), 
wherein the angled slots of the first slot group and second slot group include a straight lane parallel to the central axis (See claim 4 above), and 
wherein the oppositely angled slots are at identical angles with respect to the central axis such that when the first and third pieces are restrained from rotating, the first and third pieces can both couple simultaneously with the second piece via only axial displacement (See claim 5 above and see claim 14 above for the motivation to combine Landgraf and Gibson).  
In regard to claim 16, Landgraf and Gibson discloses the system of claim 15, and Gibson further discloses the second piece rotates during the simultaneous coupling (See claim 6 above and see claim 14 above for the motivation to combine Landgraf and Gibson).  
In regard to claims 19 and 20, Landgraf discloses a method of coupling an air induction passage of an automotive engine air induction system (Fig. 1, air intake system 20 and in [0002] discloses conventional automobiles include an air intake system) but does not expressly disclose coupling the first and second passages via a central coupler, the first passage and central coupler each having a plurality of angled slots and the second passage not having the slots, the central coupler and second passage each having a plurality of protrusions and the first passage not having the protrusions, the angles of the angled slots of the central coupler and first passage being opposite of one another, the coupling occurs via axial displacement without rotation of the first and second passages, and an audible and/or a physical haptic feedback upon completion of the connections.
In the related field of pipe couplings, Gibson teaches coupling first and second passages (See image above for claim 1, first passage defined by the longitudinal bore passage of the first piece and a second passage defined by the longitudinal bore passage of the third piece) via a central coupler (See image above for claim 1, central coupler defined by the second piece), the first passage and central coupler each having a plurality of angled slots (See image above for claim 1, each connector 5 includes angled slots 14 which can be seen in detail in Fig. 1) and the second passage not having the slots (See image above for claim 1, the third piece does not include slots similar to what is shown in Fig. 9B, 9E, or 9I which only includes protrusions 11 and does not include the connector 5 that has slots), the central coupler and second passage each having a plurality of protrusions (See image above for claim 1, the second piece and the third piece includes protrusions 11) and the first passage not having the protrusions (See image above for claim 1, the first piece can be the piece shown in Fig. 9A which does not have any protrusions 11. It is also noted as mentioned above for claim 1, that Figs 9A-9K are various embodiments of the invention that have interchangeable end connections that complement each other for connection.), the angles of the angled slots of the central coupler and first passage being opposite of one another (See above for claim 1 and the same reasoning applies to claim 19), the coupling occurs via axial displacement without rotation of the first and second passages (See image for claim 1 above, when each of the protrusions 11 are aligned with each slot groups of 5, the first piece and the third piece can both couple simultaneously with the second piece via only axial displacement. This interpretation is similar to the applicant’s invention shown in Fig. 3 where the protrusions 360 and 370 can be aligned with the respective slots at 380 and 390 such that only simultaneously coupling can occur.), and an audible and/or a physical haptic feedback upon completion of the coupling (Fig. 1, ramp 22 and in [0147] discloses ramp 22 provides an audible and a physical haptic feedback upon completion of the coupling).
It would have been obvious to one having ordinary skill in the art to have substituted the pipe coupling system of the air intake system of Landgraf for the pipe coupler of Gibson in order to have the advantage of a reusable and easy to assembly pipe coupler as taught by Gibson in [0010-0011].

Allowable Subject Matter
Claims 7, 12, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance of claims 7, 12, and 17:
In regard to claims 7 and 17, Gibson discloses the coupling of claim 1 and Landgraf in view of Gibson discloses the system of claim 16, but does not show or suggest the straight lanes of only one of the groups includes one or more bumps. It would not have been obvious to one of ordinary skill in the art to have modified Gibson alone or in combination with Landgraf to include the straight lanes of only one of the groups includes one or more bumps because such a modification would require hindsight reasoning and reconstruction.
In regard to claim 12, Gibson discloses the coupler of claim 1, but does not show or suggest wherein one of the groups of slots is on a recessed surface and the other of the groups of slots is not on a recessed surface of the pieces. It would not have been obvious to one of ordinary skill in the art to have modified Gibson alone or in combination with Landgraf to include wherein one of the groups of slots is on a recessed surface and the other of the groups of slots is not on a recessed surface of the pieces because such a modification would require hindsight reasoning and reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Salley (US 1,307,273), Ismert (US 2014/0265303 A1), Dufour (US 5,651,732), Ray et al. (US 6,811,190), and Page et al. (US 5,466,020) discloses a bayonet connector having a first piece and a second piece.
	Boyer (US 2,084,185) discloses a bayonet connector having multiple pieces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679